UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT

                       ___________________________

                               No. 98-21077
                             Summary Calendar
                       ___________________________

                                S.J. WILBURN,

                                                      Plaintiff-Appellant,

                                     VERSUS

 TOMMY SHANE; ONE UNKNOWN PASADENA POLICE OFFICER; TOMMY THOMAS;
ONE UNKNOWN SHERIFF’S DEPARTMENT SERGEANT/LIEUTENANT; ONE UNKNOWN
     PASADENA POLICE OFFICER OR JAILER (POLICE OFFICER #2),

                                                     Defendants-Appellees.

           ___________________________________________________

              Appeal from the United States District Court
                   for the Southern District of Texas
                              (H-98-CV-236)
           ___________________________________________________

                               August 20, 1999

Before DAVIS, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:*

       Texas prisoner S.J. Wilburn instituted this civil rights

action under 42 U.S.C. § 1983 against Pasadena Chief of Police

Tommy Shane, Harris County Sheriff Tommy Thomas, and persons

unknown, alleging the use of excessive force. Wilburn also alleged

that   defendants     Shane   and    Thomas   maintained   unconstitutional

policies with regard to the handling of inmates experiencing

medical emergencies and with regard to the use of wheelchairs

without footrests.      The district court dismissed the suit, finding

no   evidence    in   the   record   to   support   Wilburn’s   allegations.


       *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Wilburn appeals.

     Wilburn presented no summary judgment evidence that defendants

Shane and Thomas maintained unconstitutional policies regarding the

handling of inmates experiencing medical emergencies or the use of

wheelchairs without footrests.           Therefore, the district court

correctly granted summary judgment in favor of these defendants.

     Furthermore, based on the objective factors of Wilburn’s

medical records, which show no evidence of any injuries consistent

with his allegations of excessive force, Wilburn’s allegations are

implausible.    See Wesson v. Oglesby, 910 F.2d 278, 281-82 (5th Cir.

1990). It is implausible that the hospital would not have recorded

the severe     injuries   Wilburn   alleged   he   received.   Thus,   the

district court properly granted the motion for summary judgment as

to all defendants.

     Wilburn also claims that the district court improperly denied

his motion to amend his complaint and his requests for additional

discovery time.     Because the objective medical evidence renders

Wilburn’s allegations implausible, the district court did not err

in denying Wilburn’s motion to amend his complaint or his requests

for additional discovery time.2

AFFIRMED.




     2
         Wilburn’s motion for expedited appeal is denied as moot.

                                     2